DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 13 & 21-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record fails to teach or suggest, a method for fabricating a semiconductor device, the method comprising: forming a plurality of chiplets on a substrate of a semiconductor wafer, each chiplet of the plurality of chiplets having a first surface on a first side of the chiplet and a second surface on a second side of the chiplet, a first chiplet and a second chiplet of the plurality of chiplets being formed adjacent to each other on the substrate of the semiconductor wafer along a first edge of the first chiplet and a first edge of the second chiplet, the first chiplet and the second chiplet sharing a reference line across which alignment features and semiconductor structures on the first surface of the first chiplet are mirrored on the first surface of the second chiplet; separating the first chiplet and the second chiplet from the substrate; aligning the first chiplet and the second chiplet such that the first surface of the first chiplet faces the first surface of the second chiplet; and bonding the first chiplet to the second chiplet, as aligned, to form at least a first portion of a vertical stack of a multi-chip integrated circuit, the first chiplet and the second chiplet being component levels in the vertical stack.

Claims 2-4, 13 & 21 are allowed as being directly or indirectly dependent of the allowed independent base claim 1.

With respect to claim 22, the prior art of record fails to teach or suggest,
A method for fabricating a semiconductor device, the method comprising: forming a plurality of chiplets on a substrate, each chiplet of the plurality of chiplets having a first surface on a first side of the chiplet and a second surface on a second side of the chiplet, the plurality of chiplets comprising a first chiplet, a second chiplet and a third chiplet, wherein: the first chiplet and the second chiplet are formed adjacent to each other on the substrate along a first edge of the first chiplet and a first edge of the second chiplet, the first chiplet and the second chiplet sharing a reference line across which alignment features and semiconductor structures on the first surface of the first chiplet are mirrored on the first surface of the second chiplet, and the third chiplet is formed adjacent to the first chiplet on the substrate along a second edge of the first chiplet, the second edge of the first chiplet being opposite the first edge of the first chiplet, the first chiplet and the third chiplet sharing a reference line across which alignment features and semiconductor structures on the second surface of the first chiplet are mirrored on the second surface of the third chiplet; separating the first chiplet and the second chiplet from the substrate; aligning the first chiplet and the second chiplet such that the first surface of the first chiplet faces the first surface of the second chiplet; bonding the first chiplet to the second chiplet, as aligned, to form at least a first portion of a vertical stack of a multi-chip integrated circuit, the first chiplet and the second chiplet being component levels in the vertical stack; separating the third chiplet from the substrate; aligning the first chiplet and the third chiplet such that the second surface of the first chiplet faces the second surface of the third chiplet; and bonding the first chiplet to the third chiplet, as aligned, to form at least a second portion of the vertical stack of the multi-chip integrated circuit.
Claims 23-29 are allowed as being directly or indirectly dependent of the allowed independent base claim 22.

With respect to claim 30, the prior art of record fails to teach or suggest,
New) A method for fabricating a semiconductor device, the method comprising: forming a plurality of chiplets on a substrate, each chiplet of the plurality of chiplets having a first surface on a first side of the chiplet and a second surface on a second side of the chiplet, the plurality of chiplets comprising a first chiplet, a second chiplet, a third chiplet, and a fourth chiplet, wherein: the first chiplet and the second chiplet are formed adjacent to each other on the substrate along a first edge of the first chiplet and a first edge of the second chiplet, the first chiplet and the second chiplet sharing a reference line across which alignment features and semiconductor structures on the first surface of the first chiplet are mirrored on the first surface of the second chiplet; the third chiplet is formed adjacent to the first chiplet on the substrate along a second edge of the first chiplet; the fourth chiplet is formed adjacent to the second chiplet on the substrate along a second edge of the second chiplet and adjacent to the third chiplet on the substrate along a first edge of the third chiplet; and the third chiplet and the fourth chiplet share a reference line across which alignment features and semiconductor structures on the first surface of the third chiplet are mirrored on the first surface of the fourth chiplet; separating the first chiplet and the second chiplet from the substrate; aligning the first chiplet and the second chiplet such that the first surface of the first chiplet faces the first surface of the second chiplet; bonding the first chiplet to the second chiplet, as aligned, to form at least a first portion of a vertical stack of a multi-chip integrated circuit, the first chiplet and the second chiplet being component levels in the vertical stack; separating the third chiplet and the fourth chiplet from the substrate; TEL-190007USo2Page 7 of 16aligning the third chiplet and the fourth chiplet such that the first surface of the third chiplet faces the first surface of the fourth chiplet; and bonding the third chiplet to the fourth chiplet, as aligned, to form at least a second portion of the vertical stack of the multi-chip integrated circuit.
Claims 31-35 are allowed as being directly or indirectly dependent of the allowed independent base claim 30.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006. The examiner can normally be reached Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOR KARIMY/Primary Examiner, Art Unit 2894